MORRISON, Judge.
This is an appeal from an order of the district court declining to reduce appellant’s bond in a murder case in the sum of $20,000, and in an assault with intent to murder case growing out of the same transaction in the sum of $12,000.
The testimony reveals that the appellant cut with a pocket knife and mortally wounded his divorced wife and injured his former father-in-law late at night following a dance.
Because of the nature of the proceedings, we refrain from a further discussion or comment upon the evidence but express the conclusion that the offense having been determined to be bailable bond in the murder case should be reduced to the sum of $17,500, and the bond in the assault with intent to murder case should be reduced to the sum of $2,500.
It is so ordered.